Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-12 are pending.  Claims 1-12 are examined on the merits.

Claim Rejections –35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
           First, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. The latter three categories define "things" or "products" while the first category defines "actions" (i.e., inventions that consist of a series of steps or acts to be performed). See 35 U.S.C. 100(b)  ("The term ‘process’ means process, art, or method, and includes a new use of a known process, machine, manufacture, composition of matter, or material."). See MPEP § 2106.03 for detailed information on the four categories.
Second, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception. The judicial exceptions (also called "judicially recognized exceptions" or simply "exceptions") are subject matter that the courts have found to be outside of, or exceptions to, the four statutory categories of invention, and are limited to abstract ideas, laws of nature and natural phenomena (including products of nature). Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 216, 110 USPQ2d 1976, 1980 (2014) (citing Ass'n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589, 106 USPQ2d 1972, 1979 (2013). See MPEP § 2106.04 for detailed information on the judicial exceptions.
             Claim(s) 1-12 is/are directed to a composition comprising an extract of Withania somnifera, wherein the extract of Withania somnifera comprises about 30 % to about 50% withanolide glycosides and about 2% to about 30% saponins. 
Analysis of the flowchart:
Step 1, is the claim to a process, machine, manufacture or composition of matter?
Yes. The claim is drawn to a composition of matter.
Step 2A. Prong one: Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Yes, the claims are drawn to a product of nature, an extract of Withania somnifera, because there is no indication that extraction has caused the components of an extract of a Withania somnifera that comprise the claimed compositions to have any characteristics that are different from the naturally occurring components in an extract of Withania somnifera.
Step 2A. Prong two: Does the claims recite additional elements that amount to significantly more than the judicial exception?
No. 
Step 2B. If additional elements of the claim provide an inventive concept (Step 2B) (also called "significantly more" than the recited judicial exception).
 No, no non-nature based components were recited in the claims. 
             Claims 1-12 require a certain amount of components being present in the composition. However, there is no indication that the amounts claimed in the compositions result in a markedly different characteristic for the composition as compared to the components that occur in the nature.   
Regarding claims 5 and 11, the presence of a composition comprising a carrier such as water in a solution dosage form does not result in a markedly different characteristic for the claimed composition because Withania somnifera already comprise a carrier (water in the plant) and thus have that same characteristic.
             For the reasons described above, the claimed compositions are not markedly different from their closest naturally occurring counterparts and thus are product of nature judicial exceptions.
            The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves. Also, this is a product claim and since there are no claimed method steps, there are no additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception themselves. Therefore, the claims do not recite something significantly more than a judicial exception and are thus deemed patent ineligible subject matter.

	

Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over in view of Choksi et al (WO 2012160569 A1), in view of Bhattacharya  et al (Bhattacharya et al, Anti-stress activity of sitoindosides VII and VIII, new acylsterylglucosides from Withania somnifera. Phytotherapy research : PTR (1987), Volume 1, Number 1, pp. 32-37), as evidenced by Wankhede et al (Wankhede et al, Determination of triterpenoid saponins (Quillaja saponaria Molina) from roots of Withania somnifera (L.) Dunal by high performance liquid chromatography. Asian Journal of Chemistry (2011), Volume 23, Number 2, pp. 693-696)*.	            
	            Choksi et al teach discloses a process for extraction of Withanoside IV and Withanoside V (thus the claimed withanolide glycosides) from Ashwagandha (Withania somniferd) roots and a pharmaceutical composition containing the Withanosides IV and V along with pharmaceutically acceptable excipients, for the treatment of relieving anxiety and stress (see Abstract). Choksi et al teach wherein said oral composition is in the form of tablet, powder, syrup or capsule (see claim 6) (thus claims 5 and 11 are met).
            Choksi et al do not teach the incorporation of saponins, neither do Choksi et al teach the claimed amount of two components or the dosage of the extract, or the process in claims 3, 4, 9, and 10.
            Bhattacharya et al teach two new acylsterylglucosides, sitoindoside VII and sitoindoside VIII (thus the claimed saponins), were isolated from the roots of Withania somnifevu Dun., and were screened for putative anti-stress activity because the plant is widely regarded as the ‘Indian Ginseng’ by practitioners of the traditional Indian system of medicine. Since an acceptable paradigm of pharmacological tests for anti-stress screening has yet to be evolved, a battery of tests were employed to delineate the activity of the test compounds. The total MeOH-H,O (1 : 1) extractives of the roots of W. sornniferu (SG-I) and equimolecular combination of sitoindosides VII, VIII and withaferin-A, a common withanolide, (SG-2), exhibited significant anti-stress activity in all the test parameters used. The two sitoindosides also produced per se anti-stress activity, which was potentiated by withaferin-A. A preliminary acute toxicity study indicated that the compounds have a low order of acute toxicity. The anti-stress activity of SG-1 and SG-2 is consonant with the therapeutic use of W. sornnifeu in the Ayurveda, the Indian system of medicine (see Abstract).
Wankhede et al teach in Withania somnifera saponins contain an additional acyl group (sitoindosides VII and VIII) and exhibit characteristics such as strong foaming power in aqueous solutions from which the name 'saponins' has been derived (see Abstract).
Therefore, as evidenced by Wankhede et al, sitoindosides VII and VIII are saponins.
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate saponins sitoindosides VII and VIII from Bhattacharya et al into the composition of Choksi et al since Bhattacharya et al teach the two sitoindosides also produced per se anti-stress activity, therefore one of the ordinary skill in the art would have been motivated to incorporate saponins sitoindosides VII and VIII from Bhattacharya et al into the composition of Choksi et al to enhance the anti-stress activity of the claimed withanolide glycosides. Since both of the references teach treating stress with Withania somnifera extract, one of ordinary skill in the art would have been motivated to combine the teachings of the references together.
        Regarding the claimed amount of withanolides glycosides and saponins, or the dosage of the extract, although the prior art did not specifically disclose the percentage of the two components or the dosage of the extract, it would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal percentage of the two components or the dosage of the extract because the percentages of the claimed components or the dosages of the extract are art-recognized result effective variables because they have the ability to treat stress, which would have been routinely determined and optimized in the pharmaceutical art.
Regarding the process in claims 3, 4, 9, and 10, the MPEP states the following: "[E]ven though product-by-process claims are limited by and defined by the process determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process...The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product" (see MPEP 2113 [R-1]).
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  
*This reference is cited merely to relay an intrinsic property and is not used in the basis for rejection per se.

Applicant is noted that in order to over the obviousness rejection, a side by side comparison between the claimed invention and the closest art is needed in order to show the allegedly surprising results, mere argument or allegation is insufficient to overcome the obviousness rejection. If Applicant is planning to show that the claimed combination of 30%-50% withanolide glycosides and 2%-30% saponin has any unexpected result, the negative control should be 30%-50% withanolide glycosides used alone, and 2%-30% saponin used alone (instead of vehicle used alone).


Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655